[Cite as Story v. Story, 2021-Ohio-2439.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


JIMMY STORY,                                      :

                 Plaintiff-Appellant,             :          No. 109850

                 v.                               :

VERONICA STORY,                                   :

                 Defendants-Appellee.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: July 15, 2021


             Civil Appeal from the Cuyahoga County Court of Common Pleas
                              Domestic Relations Division
                                 Case No. DR-07-318250


                                            Appearances:

                 Jimmy Story, pro se.

                 Veronica Story, pro se.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Charlie Wu, Assistant Prosecuting
                 Attorney, for appellee Cuyahoga County Office of Child
                 Support Services.

EILEEN A. GALLAGHER, P.J.:

                   Plaintiff-appellant Jimmy Story (“Father”) appeals, pro se, from the

trial court’s judgment entry approving and adopting a magistrate’s decision that
modified his child support obligation for his minor child, L.S. Father contends that

the trial court’s judgment should be reversed because (1) there is no legal basis for

imposing any child support obligation upon him, (2) the child support order is void

due to the state’s pecuniary interest in imposing and enforcing child support

obligations under Title IV-D and (3) he was denied due process. Father requests

that his child support payments be terminated and that he be granted restitution,

including reimbursement of “all money taken from him for child support.” For the

reasons that follow, we affirm the trial court.

Procedural and Factual Background

               On October 10, 2007, Father filed a complaint for divorce in the

Cuyahoga County Court of Common Pleas against his wife, appellee Veronica Price-

Story (“Mother”). At that time, the couple had three minor children — B.S. (d.o.b.

11/26/98), A.S. (d.o.b. 03/19/00) and L.S. (d.o.b. 01/31/02). The final judgment

entry of divorce was entered on February 25, 2009.             Parental rights and

responsibilities were allocated primarily to Mother, and Father was ordered to pay

$903.25 a month1 (plus 2 percent processing fee) in child support for the three

children.

               B.S. graduated from high school on June 2, 2017. On October 18,

2017, the trial court modified Father’s child support obligation, and Father was




      1  The child support figures referenced herein are the amounts due when private
health insurance is provided by a party.
ordered to pay $994.96 a month in child support (plus 2 percent processing fee) for

his two remaining minor children, effective June 3, 2017.

               A.S. graduated from high school on June 2, 2018. On July 18, 2018,

Mother filed a motion to modify child support. On August 10, 2018, Father filed a

motion for recalculation of support, a motion to dismiss modification for support

and his own motion for modification of support. On August 22, 2018, the trial court

joined appellee Cuyahoga County Office of Child Support Services (“OCSS”) as a

party defendant and ordered it to provide a certified receipt calculation and child

support payment history for the case.

               A hearing on the parties’ child support motions was held before a

magistrate on March 4, 2019, April 8, 2019 and May 13, 2019. The magistrate issued

a written decision on August 13, 2019 and an amended decision on August 15, 2019,

correcting certain clerical errors.

               The magistrate found that (1) Father’s child support obligation should

be modified to reflect the emancipation of A.S., (2) a substantial change in

circumstances had occurred and (3) an upward deviation of $200 per month from

the “presumed correct monthly child support obligation,” calculated using the child

support worksheet, was warranted after considering the relative financial resources

of the parties, the disparity in the parties’ incomes and a comparison of L.S.’s current

standard of living with what her standard of living would have been had her parents

remained married.      The magistrate also found, based on the certified receipt
calculation and payment history provided by OCSS, that Father had an overpayment

of $300.83 on his child support obligation.

               The parties filed objections to the magistrate’s decision. No transcript

of the hearing was filed with the trial court. Accordingly, the trial court was limited

to reviewing the parties’ legal arguments. The trial court overruled the parties’

objections and approved and adopted the magistrate’s decision. On June 26, 2020,

the trial court entered a judgment entry ordering Father to pay a modified monthly

child support obligation of $497.48 (plus 2 percent processing fee) effective June 3,

2019 through July 17, 2019 and a modified monthly child support obligation of

$976.50 (plus 2 percent processing fee) effective July 18, 2019.

               Father appealed, raising the following three assignments of error for

review:

      Assignment of Error 1: The trial court erred, abused its discerption
      [sic], violated state/federal rules and due process (or any which apply)
      by issuing orders for child support when there is no legal right to child
      support and must void orders and case.

      Assignment of Error 2: The trial court erred, abused its discerption
      [sic], violated state/federal rules and due process (or any which apply)
      by issuing orders for child support not based on law of an article 3 court
      but based on a personal contract they [sic] personally benefit from.

      Assignment of Error 3: The trial court erred, abused its discerption
      [sic], violated state/federal rules and due process (or any which apply)
      by issuing order[s] which violate the constitution, due process and
      restitution is required.
Law and Analysis

      Father’s Legal Obligation to Pay Child Support

               In his first assignment of error, Father argues that the trial court’s

child support order is void because there is “no child support law” and “no legal right

to child support” under Ohio law. Father’s argument is meritless.

               As the Ohio Supreme Court explained in In re Adoption of B.I., 157

Ohio St.3d 29, 2019-Ohio-2450, 131 N.E.3d 28, ¶ 27, there are “two statuses of

parental obligation” under Ohio law: (1) the general obligation of parents to support

their children imposed by law in R.C. 3103.03 and (2) the specific child support

obligation imposed by judicial decree pursuant to R.C. 3109.05 and R.C. Chapter

3119 that “supersedes the general obligation once the court issues its decree.”

               R.C. 3103.03 sets forth a parent’s general obligation to support his or

her children in the absence of a child support order. R.C. 3103.03(A) states, in

relevant part: “The biological or adoptive parent of a minor child must support the

parent’s minor children out of the parent’s property or by the parent’s labor.”

‘“Under R.C. 3103.03, all parents, whether married or not, have a duty to support

their minor children; it follows logically from this that all children have a right to be

supported by their parents, regardless of the parents’ marital status.” In re Adoption

of B.I. at ¶ 21, quoting In re Dissolution of Marriage of Lazor, 59 Ohio St.3d 201,

202, 572 N.E.2d 66 (1991). R.C. 3103.03 “subsumes” a parent’s common-law duty

to support his or her minor children. In re Adoption of B.I. at ¶ 20, 26 (‘“The
common-law duty to support one’s minor children has been replaced by R.C.

3103.03.’”), quoting Nokes v. Nokes, 47 Ohio St.2d 1, 5, 351 N.E.2d 174 (1976).

                   In addition, R.C. 3109.05 ‘“sets forth the power of the trial court to

make child support orders when a marriage terminates.”’ In re Adoption of B.I. at

¶ 22, quoting Meyer v. Meyer, 17 Ohio St.3d 222, 223, 478 N.E.2d 806 (1985).

Pursuant to R.C. 3109.05(A)(1), “[i]n a divorce, dissolution of marriage, legal

separation, or child support proceeding, the court may order either or both parents

to support or help support their children.” See also R.C. 3109.05(A)(3) (“The court

shall comply with Chapters 3119, 3121, 3123, and 3125 of the Revised Code when it

makes or modifies an order for child support under this section.”). Once issued, the

child support order determines the parent’s child support obligation. In re Adoption

of B.I. at ¶ 26.

                   The trial court also has the ability to modify a child support order

when a change in circumstances requires it under R.C. 3119.79. See, e.g., In re

Adoption of B.I. at ¶ 24 (‘“It has long been recognized in Ohio that a court retains

continuing jurisdiction over its orders concerning the custody, care, and support of

children * * *. A child affected by such an order is considered a ward of the court,

which may always reconsider and modify its rulings when changed circumstances

require it during the child’s minority.’”), quoting Singer v. Dickinson, 63 Ohio St.3d

408, 413-414, 588 N.E.2d 806 (1992); see also R.C. 3119.79.

                   In support of his contention that there is “no legal right to child

support” under Ohio law, Father cites Blessing v. Freestone, 520 U.S. 329, 117 S.Ct.
1353, 137 L.Ed.2d 569 (1997), Wehunt v Ledbetter, 875 F.2d 1558 (11th Cir.1989),

Mason v. Bradley, 789 F. Supp. 273 (N.D.Ill.1992), and Fitzgerald v. Fitzgerald,

566 A.2d 719 (D.C. 1989). Father’s reliance on these cases is misplaced. None of

these cases relied upon by Father in challenging the trial court’s child support order

supports his position

               In Blessing, a group of Arizona mothers whose children were eligible

for state child support services under Title IV-D filed suit against the director of the

state child support agency, alleging that the agency had failed to take adequate steps

to obtain child support payments for them. 520 U.S. at 332-333, 337, 117 S.Ct. 1353,

137 L.Ed.2d 569. The United States Supreme Court held that Title IV-D did not give

individuals a federal right to force a state agency to “substantially comply” with Title

IV-D. Id. at 333, 343-344.

               Similarly, in Wehunt, the Eleventh Circuit held that Title IV-D did not

“create any enforceable right” because “it was not enacted for the ‘especial benefit’

of AFDC families.” 875 F.2d at 1565. In Mason, the United States District Court for

the Northern District of Illinois held that a welfare recipient did not have a private

right of action under Title IV-D because the statute did not specifically require that

all applicants be provided with prompt child support services by the state agency.

789 F. Supp. at 276-277. In Fitzgerald, the District of Columbia Court of Appeals

held that child support guidelines adopted by the District of Columbia Superior

Court were “invalid” because they “change[d] substantive law.” 566 A.2d at 732.
               Based on R.C. 3103.03, 3109.05(A)(1) and the substantial case law

interpreting and applying those provisions, it is clear that a parent has a legal

obligation to support his or her minor children under Ohio law. In this case, Father’s

child support obligation was properly set forth in the trial court’s child support order

imposed under R.C. 3109.05(A)(1), and later modified, in accordance with R.C.

Chapter 3119. Accordingly, Father’s first assignment of error is overruled.

      Father’s Claims Based on the Uniform Commercial Code and Title
      IV-D

               In his second assignment of error, Father argues that child support is

a matter of contract, “governed by the UCC,” and that because he is not a party to

any contract for child support and has “never knowingly agreed to pay or signed

anything,” he has no enforceable child support obligation under sections 2-106, 2-

205, 2-206, 2-207, 2-208, 2-302 and 2-319 of the Uniform Commercial Code

(“U.C.C.”). Father also contends that the trial court’s child support order is void

(and that all court orders imposing child support are void) because the state has a

pecuniary interest in imposing and enforcing child support orders under Title IV-D

and judicial enforcement of child support orders is part of a fraudulent, “money-

making” scheme by the state to maximize the funding it receives under Title IV-D.

Once again, Father’s arguments are meritless.

               As stated above, a parent’s legal obligation to pay child support is not

a matter of contract. “An obligation to pay child support arises by operation of law

and is a personal duty owed to the former spouse, the child, and society in general.
It does not arise out of any business transaction or contractual agreement.” Cramer

v. Petrie, 70 Ohio St.3d 131, 135, 637 N.E.2d 882 (1994).

               The Uniform Commercial Code (“U.C.C.”) applies to contracts

involving the sale of goods and other commercial transactions. Child support is not

governed by the U.C.C. Cf. State v. Collins, 10th Dist. Franklin No. 17AP-703, 2018-

Ohio-2606, ¶ 11 (observing that “the UCC does not apply to nonsupport of

dependents” and that the trial court, therefore, “properly concluded that evidence

regarding the applicability of the UCC was not relevant to appellant’s failure to

provide support for his child, under Evid.R. 401, or admissible under Evid.R. 402

and 403”); see also In re Lucius H., Tenn.App. No. M2016-00534-COA-R3-JV, 2016

Tenn. App. LEXIS 817, 11 (Oct. 31, 2016) (“[T]he Uniform Commercial Code only

applies to various types of commercial contracts and transactions. Issues of * * *

child support are not governed by the Uniform Commercial Code.”). Accordingly,

Father’s arguments relating to the application of the U.C.C. are misplaced and do

not provide a basis for reversal.

               With respect to Father’s arguments related to Title IV-D, “Title IV-D”

is a ‘“shorthand reference to those provisions enacted by the “Social Services

Amendment of 1974” to Title IV of the Social Security Act.”’ In re Z.M., 12th Dist.

Butler No. CA2018-04-070, 2019-Ohio-1192, ¶ 12, quoting Blankenship v.

Blankenship, 4th Dist. Adams No. 528, 1992 Ohio App. LEXIS 6279, 7 (Dec. 8,

1992). Title IV-D requires states to provide various child support services, including
services related to the establishment, modification and enforcement of child support

obligations, in exchange for receiving certain federal funds. See 42 U.S.C. 651-669b.

                 In Cramer, the Ohio Supreme Court explained the history and role of

Title IV-D as it relates to the imposition and enforcement of child support

obligations as follows:

      Ohio * * * elected to participate in the Aid for Dependent Children
      (“ADC”) program established by Title IV-A of the Social Security Act,
      42 U.S.C. 601 et seq. As a condition to receiving federal funding for
      ADC, the state is obligated to obtain and enforce child support orders
      against noncustodial parents.

      In 1975, Congress removed the child support program from Title IV-A
      and created a separate child support program in Title IV-D of the Social
      Security Act. Section 651 et seq., Title 42, U.S.Code (88 Stat. 2351).
      Title IV-D allows states, including Ohio, to receive federal financial
      assistance if they operate efficient and cost-effective child support
      enforcement programs. Ohio is periodically audited by the Secretary
      of the United States Department of Health and Human Services to
      determine whether it has complied with the numerous requirements of
      Title IV-D, requirements that have as their goal the enforcement of
      child support orders. If the audit reveals that Ohio has not met the
      federal requirements, federal financial assistance is decreased, thereby
      indirectly increasing the state’s financial burden.

      In addition, Ohio has a direct financial interest in the enforcement of
      child support orders. Families receiving ADC are required to assign
      their interests in child support to the state. * * *

70 Ohio St.3d at 134, 637 N.E.2d 882. The Twelfth District further explained

in In re Z.M.:

             “This legislation appropriates federal funds for the benefit of
      states which implement carefully tailored programs to, among other
      things, enforce child support obligations.” Blankenship at 8. “The
      Ohio General Assembly has, in turn, enacted legislation which
      designates the Department of Human Services, Division of Child
      Support, as the state body which shall administer programs necessary
      to comply with the title IV-D requirements for enforcement and
      collection of support orders.” Id. “Moreover, each county is required
      to designate a child support enforcement agency which shall operate a
      program for child support enforcement in compliance with the title IV-
      D requirements.” Id. Under Title IV-D, states are required to provide
      child support enforcement services to families that receive ADC
      benefits as well as families that do not. See Carelli v. Howser, 923 F.2d
      1208 (6th Cir.1991).

             State programs under Title IV-D are designed for the purpose of
      enforcing the support obligations owed by absent parents to their
      children. Cuyahoga Cty. Support Enforcement Agency v. Lozada, 102
      Ohio App.3d 442, 446, 657 N.E.2d 372 (8th Dist.1995). “As stated in
      Title IV-D, the overriding concern of this program is to ensure
      optimum results in helping parents secure the proper amount of child
      support from the absent parents of their children.” Id. at 448. * * *
      [T]he state has a strong interest in improving and ensuring the
      enforcement of child support obligations because the public fisc is at
      stake. [Cramer at 134-135].

In re Z.M. at ¶ 17-18.

               Father argues that because “[s]tates can earn more money according

to the [Title IV-D] contract by reaching child support arrearages and child support

enforcement quotas,” judges who rule on child support matters (whose salaries are

paid, at least in part, by the state) have a conflict of interest comparable to “[w]hen

a judge receives a bribe * * * and is seen as a trespasser of the law and all orders are

voided.”

               The Twelfth District recently rejected a similar argument in In re Z.M.

In that case, a father argued that because the salary of the hearing officer who

imposed the original administrative child support order relating to his minor child

was paid in whole or in part from federal funds received under Title IV-D, the

hearing officer had a pecuniary interest in the outcome of the case and, therefore,
the original administrative child support order and all subsequent administrative

orders and juvenile court orders imposing child support were void. In re Z.M., 2019-

Ohio-1192, at ¶ 12. In rejecting the father’s argument, the Twelfth District stated:

             The fact that Ohio has a direct financial interest in the
      enforcement of child support orders owed by absent parents to their
      children, and that, as Father asserts, a hearing officer’s salary is paid
      partially or wholly from federal funds received from the department of
      health and human services in exchange for state agencies to establish
      and enforce child support orders under Title IV-D, does not mean the
      hearing officer was biased or that the officer had a pecuniary interest in
      the outcome of the case. We note that in addition to issuing an
      administrative child support order, the CSEA is empowered to
      administratively review existing child support orders and may
      recommend that the child support obligation be reduced or terminated.
      * * * Father's contention that the hearing officer was disqualified
      because of pecuniary interest is not tenable * * * because the hearing
      officer’s salary is not dependent upon whether a child support order is
      established in the first instance or upon the amount of child support
      ordered.

Id. at ¶ 19-23. A similar conclusion is warranted in this case.

               There is nothing in the record to suggest that the trial court’s decision

to modify Father’s child support obligation in this case was the product of any fraud,

bias, impartiality, pecuniary interest or any other conflict of interest on the part of

the magistrate or the trial court judge. A trial court that enters a child support order

retains continuing jurisdiction over child support matters. See, e.g., J.E.M. v.

D.N.M., 8th Dist. Cuyahoga No. 109532, 2021-Ohio-67, ¶ 31, 35. Father does not

dispute that the magistrate or trial court judge fully complied with the requirements

of R.C. Chapter 3119 in determining (1) that Father’s child support obligation should
be modified and (2) determining the amount of his modified child support

obligation.

               Father’s second assignment of error is overruled.

      Father’s Alleged Due Process Violations

               In his third assignment of error, Father reiterates several of the

arguments made in support of his prior assignments of error and further argues that

trial court’s judgment should be reversed because he was denied “due process.”

Father does not identify any specific “due process” violations he contends occurred

below other than to assert that (1) he was “never served in his current case or in

previous past cases multiple times,” (2) the trial court denied his requests for a

“denovo [sic] hearing” and a “video recording hearing for fairness,” (3) the trial court

“refus[ed] to answer questions” he had asked, (4) the trial court dismissed “various

motions” without a hearing and (5) the trial court “refused to accept” 31 exhibits he

had offered into evidence at the child support hearing.

                Father has not shown that any due process violations occurred in

this case. First, although the trial court found that Father had not been served with

Mother’s motion to modify support and that he had refused to waive service of the

motion, the trial court also found that Father also filed his own motions for

modification and/or recalculation of child support and appeared and participated in

the hearing on the parties’ child support motions without raising a defense of

insufficiency of service of process. Thus, Father clearly invoked the trial court’s

continuing jurisdiction, subjected himself to the jurisdiction of the trial court and
waived any defense based on insufficiency of service of process related to Mother’s

motion. See, e.g., Sweeney v. Sweeney, 2016-Ohio-1384, 63 N.E.3d 542, ¶ 25 (8th

Dist.) (“Where a party appears in court, fails to object to improper service * * * and

defends on the merits of the case, that party will be deemed to have waived the issue

of improper service.”), citing Bedi-Hetlin v. Hetlin, 3d Dist. Seneca No. 13-14-08,

2014-Ohio-4997, ¶ 26, and Huston v. Huston, 5th Dist. Coshocton No.

2013CA0030, 2014-Ohio-5654, ¶ 37; see also Longshore v. White, 8th Dist.

Cuyahoga No. 66363, 1994 Ohio App. LEXIS 2185, 3-6 (May 19, 1994) (although

plaintiff improperly served defendant by ordinary mail, defendant waived any

objection to the trial court’s exercise of continuing jurisdiction where he submitted

numerous pleadings and attended the hearing on the motion without contesting

jurisdiction). Father does not dispute that he had notice of and a full and fair

opportunity to appear and defend against Mother’s motion to modify child support

and a full and fair opportunity to present evidence in support of his own child

support motions at the hearing.

              Second, Father’s brief contains no citations to the record and no

citations to relevant, supporting legal authority. An appellant’s brief must include

“[a]n argument containing the contentions of the appellant with respect to each

assignment of error presented for review and the reasons in support of the

contentions, with citations to the authorities, statutes, and parts of the record on

which appellant relies.” App.R. 16(A)(7). An appellate court may disregard an

assignment of error presented for review if the appellant fails to identify in the
record the error on which the assignment of error is based, fails to cite to any legal

authority in support of an argument or fails to argue the assignment separately in

the brief, as required under App.R. 16(A)(7). See App.R. 12(A)(2); Johnson v. New

Direction IRA F.B.O. King C. Lam, 8th Dist. Cuyahoga No. 106628, 2018-Ohio-

4608, ¶ 10. Father’s generalized assertions that his due process rights were violated

— without any explanation, citation to the record or citation to supporting legal

authorities — do not satisfy Father’s obligations under App.R. 16(A)(7).

               Without proper citations to the record, we are unable to discern under

what circumstances Father allegedly made, and the trial court allegedly refused,

Father’s requests for a “de novo” hearing and a “video recording hearing,” what

motions Father contends were improperly dismissed without a hearing and what

“questions” Father allegedly asked the trial court that it “refused to answer.” An

appellate court is “not obliged to construct or develop arguments” to support an

appellant’s assignment of error and “will not ‘guess at undeveloped claims on

appeal.”’ State v. Jacinto, 2020-Ohio-3722, 155 N.E.3d 1056, ¶ 56 (8th Dist.),

quoting McPherson v. Goodyear Tire & Rubber Co., 9th Dist. Summit No. 21499,

2003-Ohio-7190, ¶ 31. ‘“If an argument exists that can support this assigned error,

it is not this court’s duty to root it out.”’ Strauss v. Strauss, 8th Dist. Cuyahoga No.

95377, 2011-Ohio-3831, ¶ 72, quoting Cardone v. Cardone, 9th Dist. Summit Nos.

18349 and 18673, 1998 Ohio App. LEXIS 2028, 22 (May 6, 1998).

               Further, although the record reflects that a recording was made of the

child support hearing held on March 4, 2019, April 8, 2019 and May 13, 2019, Father
did not order a transcript of the hearing. As such, this court must presume regularity

in the trial court’s proceedings. See, e.g., Knapp v. Edwards Laboratories, 61 Ohio

St.2d 197, 199, 400 N.E.2d 384 (1980) (“When portions of the transcript necessary

for resolution of assigned errors are omitted from the record, the reviewing court

has nothing to pass upon and, thus, as to those assigned errors, the court has no

choice but to presume the validity of the lower court’s proceedings, and affirm.”).

                Finally, although Father claims that the trial court “refused to accept”

31 exhibits he had offered into evidence at the child support hearing, the record

reflects otherwise. The magistrate’s decision indicates that these exhibits “were

admitted into evidence without objection.”

                Father’s third assignment of error is overruled.

       Motion to Have Father Declared a Vexatious Litigator

                On January 15, 2021, OCSS filed a motion to find Father a vexatious

litigator pursuant to Loc.App.R. 23.2

                Under Loc.App.R. 23(A), this court may impose “appropriate

sanctions” on a person who signs an appeal or motion that is “frivolous or is

prosecuted for delay, harassment, or any other improper purpose.” Loc.App.R.

23(B) further provides that if a person “habitually, persistently, and without

reasonable cause” engages in frivolous conduct under Loc.App.R. 23(A), this court



       2  OCSS’ motion to find Father a vexatious litigator was joined with a motion to strike
Father’s appellate brief. On January 26, 2021, this court granted the motion in part,
striking the attachments to Father’s brief. OCSS’ request that Father be found a vexatious
litigator was referred to the merit panel.
may declare the person to be a vexatious litigator and impose various “filing

restrictions” upon them.

               OCSS argues that Father should be declared a vexatious litigator due

to (1) Father’s filing, in this case, of a meritless appellate brief, 11 motions with this

court and “about 34 motions” with the trial court, (2) his filing of “multiple pro se

motions before retaining counsel” when appealing from the parties’ divorce decree

in 2009 and (3) his conduct during the trial proceedings (including his filing of

“about 60 motions in a span of about two years”) and appeal (including his filing of

“more than 20 motions and a 41 page[ ] brief” in another divorce case in 2018.

               Based on the record before us, we cannot say that Father has

“habitually, persistently, and without reasonable cause” engaged in “frivolous

conduct” so as to warrant a declaration that he is a vexatious litigator. Compare,

e.g., State ex rel. Newell v. Court of Common Please Cuyahoga Cty., 8th Dist.

Cuyahoga No. 110215, 2021-Ohio-1197, ¶ 6 (party who filed 14 appeals and five

original actions declared a vexatious litigator where he attempted to relitigate issues

and several of his appeals were not reasonably grounded in fact or warranted by

existing law); State ex rel. McGee v. Russo, 8th Dist. Cuyahoga No. 109207, 2020-

Ohio-497, ¶ 6, 8, 10 (party declared a vexatious litigator pursuant to Loc.App.R.

23(A) where original action and 16 of the 18 appeals party filed alleged the same

facts and issues); State ex rel. McGrath v. McClelland, 8th Dist. Cuyahoga No.

97209, 2012-Ohio-157, ¶ 6-7 (party declared vexatious litigator pursuant to

Loc.App.R. 23(A) where he had “continually taxed the limited resources of [the]
court” through the filing of 23 appeals and 13 original actions over 10 years and

refiled appeals and original actions premised on the same arguments previously

rejected by the appellate court). However, we caution Father that continued filing

of appeals, motions or original actions that are not reasonably grounded in fact or

warranted by law could result in his being declared a vexatious litigator pursuant to

Loc.App.R. 23(B).

              OCSS’ motion to have Father declared a vexatious litigator is denied.

              Judgment affirmed.

      It is ordered that appellee recover from appellant the costs herein taxed.

      It is ordered that a special mandate be sent to the Cuyahoga County Common

Pleas Court, Domestic Relations Division, to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.




EILEEN A. GALLAGHER, PRESIDING JUDGE

MARY EILEEN KILBANE, J., and
LISA B. FORBES, J., CONCUR